UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: June 30, 2009 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/09 (Unaudited) ASSET-BACKED COMMERCIAL PAPER (38.9%)(a) Yield (%) Maturity date Principal amount Value Alpine Securitization 0.270 7/16/09 $20,000,000 $19,997,750 Alpine Securitization 0.270 7/08/09 25,000,000 24,998,688 Atlantic Asset Securitization, LLC 0.280 7/10/09 26,000,000 25,998,180 Atlantic Asset Securitization, LLC 0.450 7/07/09 20,000,000 19,998,500 Barton Capital, LLC 0.280 7/20/09 30,000,000 29,995,567 Bryant Park Funding, LLC 0.350 8/04/09 25,000,000 24,991,736 Bryant Park Funding, LLC 0.270 7/20/09 20,000,000 19,997,150 Enterprise Funding Co., LLC 0.440 7/08/09 20,000,000 19,998,289 Falcon Asset Securitization Corp. 0.270 7/02/09 20,000,000 19,999,850 Fairway Finance, LLC 0.290 7/16/09 25,000,000 24,996,979 Fairway Finance, LLC 0.270 7/08/09 20,000,000 19,998,950 Gemini Securitization Corp., LLC 0.551 7/13/09 20,000,000 19,996,333 Gemini Securitization Corp., LLC 0.270 7/08/09 14,012,000 14,011,264 Gotham Funding Corp. 0.370 9/03/09 25,000,000 24,983,556 Gotham Funding Corp. 0.551 7/06/09 20,000,000 19,998,472 Jupiter Securitization Corp. 0.250 7/02/09 20,537,000 20,536,857 Jupiter Securitization Corp. 0.100 7/01/09 25,000,000 25,000,000 Liberty Street Funding, LLC 0.100 7/01/09 22,134,000 22,134,000 LMA Americas, LLC 0.350 8/10/09 16,700,000 16,693,506 LMA Americas, LLC 0.450 7/23/09 12,000,000 11,996,700 LMA Americas, LLC 0.320 7/21/09 19,550,000 19,546,524 Manhattan Asset Funding Co., LLC 0.450 7/14/09 25,000,000 24,995,938 Manhattan Asset Funding Co., LLC 0.400 7/02/09 20,000,000 19,999,778 Old Line Funding Corp. 0.451 7/15/09 20,000,000 19,996,500 Old Line Funding Corp. 0.260 7/07/09 26,020,000 26,018,872 Park Avenue Receivables Corp. 0.270 7/15/09 20,000,000 19,997,900 Ranger Funding Co., LLC 0.451 7/14/09 16,000,000 15,997,400 Sheffield Receivables Corp. 0.300 7/24/09 11,000,000 10,997,892 Sheffield Receivables Corp. 0.260 7/13/09 24,000,000 23,997,920 Straight-A Funding, LLC 0.330 8/17/09 20,595,000 20,586,127 Straight-A Funding, LLC 0.270 7/16/09 25,000,000 24,997,188 Starbird Funding Corp. 0.300 7/17/09 25,000,000 24,996,667 Starbird Funding Corp. 0.300 7/16/09 20,000,000 19,997,500 Thunder Bay Funding, Inc. 0.270 7/13/09 28,823,000 28,820,406 Thunder Bay Funding, Inc. 0.481 7/07/09 20,000,000 19,998,400 Tulip Funding Corp. 0.280 7/14/09 25,000,000 24,997,472 Tulip Funding Corp. 0.300 7/09/09 20,000,000 19,998,667 Victory Receivables Corp. 0.501 8/05/09 6,506,000 6,502,837 Victory Receivables Corp. 0.350 7/15/09 24,000,000 23,996,733 Victory Receivables Corp. 0.300 7/13/09 18,000,000 17,998,200 Windmill Funding Corp. 0.731 7/06/09 20,000,000 19,997,972 Windmill Funding Corp. 0.651 7/02/09 20,000,000 19,999,639 Working Capital Management Co. 0.500 7/15/09 25,000,000 24,995,139 Working Capital Management Co. 0.600 7/10/09 22,000,000 21,996,700 Yorktown Capital, LLC 0.450 7/08/09 10,707,000 10,706,063 Yorktown Capital, LLC 0.100 7/01/09 10,000,000 10,000,000 Total asset-backed commercial paper (cost $948,456,761) COMMERCIAL PAPER (18.8%)(a) Yield (%) Maturity date Principal amount Value Australia and New Zealand Banking Group, Ltd. (Australia) 0.290 8/11/09 $27,000,000 $26,991,083 Australia and New Zealand Banking Group, Ltd. (Australia) 0.481 7/31/09 20,000,000 19,992,000 CBA (Delaware) Finance 0.430 8/06/09 20,000,000 19,991,400 CBA (Delaware) Finance 0.511 7/17/09 20,000,000 19,995,467 Danske Bank Corp 0.270 7/13/09 15,000,000 14,998,650 DnB NOR Bank ASA (Norway) 0.300 8/06/09 25,000,000 24,992,500 Export Development Canada (Canada) 0.501 10/15/09 25,000,000 24,963,194 Intesa Funding, LLC 0.260 7/09/09 40,000,000 39,997,689 JPMorgan Chase & Co. 0.250 7/02/09 25,000,000 24,999,826 JPMorgan Chase Funding, Inc. 0.270 7/20/09 20,000,000 19,997,150 MetLife Short Term Funding, LLC 0.580 8/04/09 25,000,000 24,986,306 MetLife Short Term Funding, LLC 0.500 7/20/09 21,400,000 21,394,353 Nationwide Building Society (United Kingdom) 0.601 9/23/09 24,000,000 23,966,400 Nordea North America, Inc. 0.300 8/18/09 20,000,000 19,992,000 Rabobank USA Financial Corp. 0.450 7/15/09 11,000,000 10,998,075 Swedbank AB (Sweden) 0.531 11/16/09 20,000,000 19,959,367 Toronto Dominion Holdings (USA) 0.501 7/14/09 20,000,000 19,996,389 Westpac Banking Corp. 0.430 8/06/09 20,000,000 19,991,400 Westpac Banking Corp. 0.521 7/09/09 10,000,000 9,998,844 Westpac Banking Corp. 0.521 7/06/09 10,000,000 9,999,278 Yale University 0.451 11/18/09 16,000,000 15,972,000 Yale University 0.652 10/07/09 24,350,000 24,306,914 Total commercial paper (cost $458,480,285) CERTIFICATES OF DEPOSIT (9.0%)(a) Yield (%) Maturity date Principal amount Value BNP Paribas/New York, NY (France) 0.710 7/10/09 $20,000,000 $20,000,000 Calyon New York 3.330 9/10/09 17,100,000 17,197,675 Dexia Credit Local SA/New York, NY 0.710 9/21/09 20,000,000 20,000,455 Dexia Credit Local SA/New York, NY 0.720 9/16/09 20,000,000 20,000,427 Lloyds TSB Bank PLC/NY 0.610 7/15/09 14,000,000 14,001,686 Lloyds TSB Bank PLC/New York, NY FRN 0.268 5/06/11 20,500,000 20,500,000 National (Australia) 0.550 7/01/09 12,800,000 12,800,000 Societe Generale (France) 0.750 7/13/09 20,000,000 20,000,000 Societe Generale NY (France) 0.280 7/21/09 25,000,000 25,000,000 Svenska Handelsbanken 0.650 7/22/09 25,000,000 25,000,146 Toronto Dominion Bank (Canada) 0.600 1/12/10 26,000,000 26,014,032 Total certificates of deposit (cost $220,514,421) U.S. GOVERNMENT AGENCY OBLIGATIONS (11.2%)(a) Yield (%) Maturity date Principal amount Value Federal Home Loan Bank unsec. bonds 0.450 11/24/09 $37,000,000 $37,000,000 Federal Home Loan Bank unsec. bonds 1.050 3/05/10 25,500,000 25,541,415 Federal Home Loan Bank unsec. bonds Ser. 1 0.800 4/30/10 20,000,000 20,000,000 Federal Home Loan Bank unsec. bonds 0.550 6/10/10 20,000,000 19,989,228 Federal Home Loan Bank unsec. bonds FRB Ser. 1 0.748 11/08/10 25,000,000 25,000,000 Federal Home Loan Bank unsec. bonds FRB Ser. 2 0.603 11/19/10 20,000,000 19,994,450 Federal Home Loan Discount Note 0.200 8/03/09 12,000,000 11,997,800 Feddie Mac Discount Notes 0.230 8/17/09 31,852,000 31,842,436 Feddie Mac Discount Notes 0.280 9/14/09 31,291,000 31,272,747 Feddie Mac Discount Notes 0.391 9/28/09 26,500,000 26,474,450 Freddie Mac, unsec. notes, MTN 0.800 1/15/10 25,000,000 25,011,707 Total U.S. government agency obligations (cost $274,124,233) CORPORATE BONDS AND NOTES (0.2%)(a) Yield (%) Maturity date Principal amount Value Procter & Gamble International Funding SCA company guaranty bond FRB (Luxembourg) 0.996 5/07/10 $6,000,000 $6,000,000 Total corporate bonds and notes (cost $6,000,000) REPURCHASE AGREEMENTS (21.8%)(a) Principal amount Value Interest in $75,000,000 joint tri-party repurchase agreement dated June 30, 2009 with Deutsche Banks Securities, Inc. due July 1, 2009 - market value of $40,000,489 for an effective yield of 0.44% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.93% to 7.13% and due dates ranging from November 27, 2009 to June 1, 2038, valued at $78,750,001) $40,000,000 $40,000,000 Interest in $40,000,000 joint tri-party repurchase agreement dated June 30, 2009 with Bank of America Securities, Inc. due July 1, 2009 - market value of $40,000,400 for an effective yield of 0.36% (collateralized by various corporate bonds and notes with a coupon rate ranging from 4.75% to 6.50% and due dates ranging from January 15, 2012 to January 30, 2014, valued at $42,000,001) 40,000,000 40,000,000 Interest in $262,500,000 joint triparty repurchase agreement dated June 30, 2009 with Deutsche Bank Securities, Inc. due July 1, 2009 maturity value of $95,800,240 for an effective yield of 0.09% (collateralized by various mortgage backed securities with a coupon rate of 7.0% and a due date of August 1, 2038 valued at $267,750,000) 95,800,000 95,800,000 Interest in $255,600,000 joint tri-party repurchase agreement dated June 30, 2009 with Bank of America Securities, Inc. due July 1, 2009 - market value of $255,600,497 for an effective yield of 0.07% (collateralized by various corporate bonds and notes with coupon rates ranging from 4.82% to 6.00% and due dates ranging from December 01, 2034 to June 1, 2038, valued at $260,712,000) 255,600,000 255,600,000 Interest in $100,000,000 joint triparty repurchase agreement dated June 30, 2009 with Goldman Sachs Corporation, due July 1, 2009 maturity value of $100,000,139 for an effective yield of 0.05% (collateralized by various mortgage backed securities with a coupon rate of 5.5% and a due date of November 1, 2037 valued at $102,000,001) 100,000,000 100,000,000 Total repurchase agreements (cost $531,400,000) TOTAL INVESTMENTS Total investments (cost $2,438,975,700) (b) Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes NOTES (a) Percentages indicated are based on net assets of $2,439,099,234. (b) The aggregate identified cost on a financial reporting and tax basis is the same. Debt obligations are considered secured unless otherwise indicated. The rates shown on FRB and FRN are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $948,456,761 $ Certificates of deposit 220,514,421 Commercial paper 458,480,285 Corporate bonds and notes 6,000,000 Repurchase agreements 531,400,000 U.S. Government and agency mortgage obligations 274,124,233 Totals by level $ $ Level 1 Level 2 Level 3 Other financial instruments: $ $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
